DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “-20°C or lower”, and the claim also recites “preferably -20°C to -60°C”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0378724 to Toda et al.  in view of WO2020054476 to Suzuki et al.
	Regarding Claim 1, Toda et al. teaches an etching method of etching a film structure, in which an end portion of a film layer in which a silicon oxide film and a silicon nitride film are formed in advance on a wafer disposed in a processing chamber (Paragraph 34), by supplying processing gas into the processing chamber, the etching method comprising: a step of supplying hydrogen fluoride and alcohol vapor into the processing chamber (Paragraphs 35-38), maintaining the wafer at a temperature of -20°C or lower (Paragraphs 39-40), preferably -20°C to -60°C, and etching the silicon oxide film from the end portion with high selectivity.
Regarding Claim 1, Toda et al. teaches the method of the invention substantially as claimed, but does not expressly teach an alternating stack is formed in a vertical direction forming a side wall of a groove or hole and etching the silicon oxide in a lateral direction.  However, Suzuki et al. teaches (Paragraph 36 in context) an alternating stack is formed in a vertical direction and forms a side wall of a groove or hole and etching the silicon oxide in a lateral direction to form a memory device. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the structure of Suzuki et al. with the selective etching process of Toda et al. in order to selectively etch a memory structure with predictable results. 		
Regarding Claim 2, Toda et al. teaches a step of heating the wafer (Paragraph 45) after a step of etching the silicon oxide film by supplying the vapor which would be reasonably expected to be in vacuum since reduced pressure is used to isolate the substrate between purging steps (Paragraph 40). Further vacuum would have been an obvious pressure to one of ordinary skill in the art at the time of the claimed invention to reduce contamination with predictable results.
Regarding Claims 3 and 8, Toda et al. in view of Suzuki et al. teaches the method of the invention substantially as claimed, but does not expressly teach maintaining the temperature of the wafer in a range of -30°C to - 50°C. However, Toda et al. teaches temperature may be reduced to increase etch selectivity (Paragraph 39) and reduce substrate damage. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a temperature of the wafer in a range of -30°C to - 50°C in order to increase selectivity and reduce damage with predictable results. 
Regarding Claims 4 and 9, Toda et al. teaches, wherein a plurality of steps including the step of etching the silicon oxide film by supplying the hydrogen fluoride and the alcohol vapor and the step of heating the wafer are regarded as one cycle, and the cycle is repeated a plurality of times to etch the silicon oxide film (Figure 6).
Regarding Claims 5 and 10, Toda et al. teaches the alcohol is methanol (Paragraph 37).

Regarding Claims 6 and 11, Toda et al. teaches inert gas is supplied into the processing chamber together with the hydrogen fluoride and the alcohol vapor (Paragraph 38).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0378724 to Toda et al.  in view of WO2020054476 to Suzuki et al. and US 2019/0027374 to Sim et al.
	Regarding Claim 7, as applied above, Toda et al. in view of Suzuki et al. teaches the method of the invention substantially as claimed, but does not expressly teach lamp heating. However, lamp heating is well known for wafer heating. For example, Sim et al. teaches wafer heating with a lamp to drive off reaction products (See at least Paragraphs 37 and 41). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a lamp in order to heat the wafer of Toda et al. to remove reaction products with predictable results. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716